Citation Nr: 1102160	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  09-29 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to an initial compensable evaluation for tear of 
the left supraspinatus tendon.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Young


INTRODUCTION

The Veteran had active duty service from December 1990 to May 
1991 and from August 2004 to March 2006.  He also served in the 
Army National Guard for many years.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is currently diagnosed with degenerative disc disease 
in his lower back, which he believes is the result of his 
military service in Iraq (he was deployed from January 2005 to 
December 2005).  Specifically, the Veteran testified at a hearing 
before the Board that he recalled a rocket attack exploding 
nearby his location on December 25 while he was waiting to fly 
out that knocked him off his seat.  The Veteran stated that after 
that incident he began experiencing back pain.
 
The Veteran believes that his lower back hurts because of all the 
equipment he had to wear while serving on active duty in Iraq.  
In his notice of disagreement, the Veteran explained that while 
in Iraq, he was required to wear his full equipment which weighed 
approximately 80 pounds, and he was in his mid-fifties at the 
time.  

At the hearing, the Veteran denied having back problems before 
going on active duty, in that he had never been told he had disc 
disease.  The Veteran did state that a long time ago, he had 
gotten hurt, but merely was given pain pills and sent home. 

Service treatment records and medical reports from his periods of 
active service are devoid of any history, complaints, treatment 
or diagnosis of a lower back disability or related symptoms.  

The Veteran's claims folder does contain an October 1996 annual 
medical screening document of the Army National Guard (during a 
period of inactive duty for training), where the Veteran 
indicated that he was taking Motrin for back pain which recurred 
"often due to over-exertion."  

However, in a pre-deployment Health Assessment that was completed 
in September 2004, the Veteran indicated that he was in very good 
health and he did not have any questions or concerns about his 
health at that time.

Towards the end of his deployment, in early December 2005, the 
Veteran underwent a post-deployment Health Assessment at which he 
denied having any symptoms of back pain at that time.  He also 
denied having developed any symptoms of back pain during 
deployment.  It is noted that this assessment was completed prior 
to the alleged rocket attack which the Veteran reported occurring 
on December 25, 2005.  

The Veteran was discharged from active duty service in March 
2006.  In October 2006 the Veteran completed an annual medical 
screening for the Army National Guard in which he indicated that 
he had been seen by or treated by, or had taken prescription 
medication for back pain since his last annual medical screening.  
In September 2007 the Veteran was seen at a VA neurosurgery 
outpatient clinic.  At that time, it was noted that he was an 
Iraqi Veteran who had experienced back and right lower extremity 
pain for the past year.  Magnetic resonance imaging (MRI) showed 
right subarticular disk protrusion at L5-S1.  The impression was 
an L5-S1 subarticular disk protrusion and radicular pain.  On VA 
examination in November 2008 the Veteran reported that the onset 
of his low back pain was shortly before his return from 
deployment.  He stated that he felt it was associated with 
wearing his individual body armor.  The examiner noted that he 
reviewed information on the computer and there was an MRI scan 
report dated in May 2007, which noted right subarticular disk 
protrusion at L5-S1 causing mild to moderate right foraminal 
stenosis at that level.  Also, disk bulges at L3-4 and L4-5 with 
mild foraminal stenosis was reported.  The Veteran reported that 
he remains symptomatic.  

Following examination the examiner's impression was lumbar 
degenerative disc disease, unfortunately no opinion as to the 
etiology of the Veteran's lower back disability was provided.  
Therefore, because the record indicates that the disability or 
signs and symptoms of disability may be associated with the 
Veteran's active service; and the record does not contain 
sufficient information to make a decision on the claim; a remand 
for a VA examination is warranted.  38 U.S.C.A. § 5103A(d) (West 
2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has also filed a claim seeking service connection for 
depression.  In his January 2005 post-deployment health 
assessment he indicated that he felt that he was in great danger 
of being killed during his deployment.  He also indicated that he 
felt "down," depressed, or hopeless.  He further indicated that 
he experienced frightening, horrible or upsetting events that 
caused him to have nightmares about certain events or thoughts 
about such events when he did not want to; or tried hard not to 
think about such event(s) or went out of his way to avoid 
situations that reminded him of it.  VA mental health treatment 
notes show multi-axial assessment diagnoses of adjustment 
disorder unspecified and adjustment disorder with depressed mood.  
The Board notes that there is no diagnosis of depression by a 
competent medical professional found in the evidence of record.  
However, when a claimant makes a claim, he is seeking service 
connection for symptoms regardless of how those symptoms are 
diagnosed or labeled.  A mental health disability claim includes 
any mental disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, in this instance, the issue has been 
recharacterized as entitlement to service connection for an 
acquired psychiatric disability; and the Board finds that an 
examination is needed with respect to the claim for service 
connection for an acquired psychiatric disability because the 
information and evidence of record contains insufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4).  

The Veteran has also asserted that his service-connected left 
shoulder disability is more disabling than currently evaluated.  
The Board observes that there is not enough recent medical 
evidence of record in order to properly address the Veteran's 
claim for a compensable evaluation for tear of the left 
supraspinatus tendon disability.  

The Veteran was last examined in 2008, and there are no treatment 
records for the service-connected shoulder disability associated 
with the file after October 2007.  Additionally, at his hearing, 
the Veteran testified that his left shoulder disability had 
become worse.  As such, the Board has no discretion and must 
remand this matter to afford the Veteran an opportunity to 
undergo a contemporaneous VA examination to assess the current 
nature, extent and severity of his left shoulder disability. See 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from November 
2008 to the present.  

2.  Schedule the Veteran for a VA orthopedic 
examination to determine the nature and 
etiology of his current back disability.  The 
Veteran's claims folder and a copy of this 
remand should be provided to and reviewed by 
the examiner.  A complete rationale should be 
provided for any opinion expressed.  The 
examiner should diagnose any current back 
disability (to include degenerative disc 
disease), and then should provide an opinion 
as to whether it is at least as likely as not 
(50 percent or greater) that a current back 
disability either began during or was 
otherwise caused by the Veteran's active 
military service from August 2004 to March 
2006.  

The examiner should specifically discuss 
relevance, if any, of the Veteran's 
complaints of back pain on active duty due to 
the wearing of heavy equipment/body gear 
while in Iraq.  

If the examiner concludes that the Veteran's 
back disability pre-existed his active duty 
from 2004-2006, the examiner should indicate 
whether the Veteran's active service 
aggravated his back condition.

The term "aggravated" in the above context 
refers to a permanent worsening of the 
underlying condition, as contrasted to 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.  

If aggravation is present, the examiner 
should indicate, to the extent possible, the 
approximate level of severity of the prostate 
disorder (i.e., a baseline) before the onset 
of the aggravation.

3.  Schedule the Veteran for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disability.  The 
physician should review the claims folder and 
a copy of this remand, and should determine 
the true diagnoses of any currently 
manifested psychiatric disorder(s).  The 
diagnosis(es) must be based on examination 
findings, all available medical records, any 
special testing deemed appropriate.  

For each psychiatric disability identified, 
the examiner should indicate whether it is at 
least as likely as not (50 percent or 
greater) that it had its clinical onset in 
service or is otherwise related to active 
duty, and in so doing, the examiner should 
attempt to reconcile the psychiatric 
diagnoses and/or assessments of record based 
on his/her review of all of the evidence of 
record.  A complete rationale for all 
opinions expressed must be provided.  

4.  Schedule the Veteran for a VA orthopedic 
examination to determine the current nature 
and severity of his left shoulder disability.  
The examiner should be provided with the 
claims folder and a copy of this remand.  

The examiner shall describe in detail all 
symptomatology associated with the Veteran's 
service-connected shoulder disability.  

The examiner should specifically: 1) 
determine the range of motion of the 
Veteran's left arm, including a description 
of whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or 
incoordination associated with the right 
upper extremity.  If pain on motion is 
observed, the examiner shall indicate the 
point at which pain begins.  In addition, the 
examiner shall indicate whether, and to what 
extent, the Veteran likely experiences 
functional loss due to pain or any of the 
other symptoms noted above during flare-ups 
and/or with repeated use; 2) address whether 
there is malunion, nonunion or dislocation of 
the clavicle or scapula, or impairment of 
function of contiguous joint; 3) address 
whether there is any ankylosis of the 
scapulohumeral articulation in the Veteran's 
left shoulder, and, if so, describe the level 
of the ankylosis; 4) address whether there is 
impairment of the humerus with infrequent 
episodes and guarding of movement only at 
left shoulder level; 5) determine whether any 
neurological impairment is caused by the 
Veteran's left shoulder disability, and, if 
so, identify the nerve involved and describe 
the degree of impairment; and 6) determine 
whether there is a fibrous union, nonunion or 
loss of head of the humerus in the Veteran's 
left shoulder. 

5.  Thereafter, the RO should review the 
evidence and enter its determination.  If the 
decision remains adverse, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board for its consideration.   

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

